Detailed Action
This action is in response to Applicant's communications filed 02 July 2021.
Claim(s) 1-2, 10-11, and 19-20 was/were amended.  No claims were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, filed 02 July 2021, regarding the rejections of claims 1-20 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, filed 02 July 2021, with respect to the rejections of claims 1-20 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Adaptable Product Configuration System Based on Neural Network, hereinafter "Chen").

Regarding Claim 1,
Chen teaches a product configuration device ("A product configuration system is defined as a bundle of product configurator, human and organisational resources that interact with it" p. 5037, sec. 1) that outputs a configuration of a product ("The product configurator translates FRs into primitive DPs and then delivers an abstract configuration solution to the customer. If the abstract solution proposed is accepted, a complete configuration solution will be generated." p. 5052, sec. 4.6) in accordance with a set of configuration rules ("Configuration rules indicate the mappings from functional requirements (FRs) to design parameters (DPs)." p. 5043, sec. 3), the device comprising:
a rule learning system configured to acquire a first set of data representing a plurality of different configurations of the product ("Knowledge acquisition and representation are the primary tasks in the knowledge induction stage. Transaction data are collected and pre-processed into target data for network training.  To make the network match specific configuration problem, DPs classification and network partition are introduced to determine network topology, which describes the inputs and correlated output. Configuration knowledge is then partitioned and simulated by several network modules." p. 5045, sec. 4.1), each different configuration of the product comprising a different combination of selectable configuration attributes ("Based on historical sales records and product documents, transaction data are established. Each transaction record indicates the customer’s choices of certain FRs. Correspondingly, a configuration solution is provided, which is described by particular instances of the DP vector. The transaction data are encoded and normalised to form the target data, which are ready for network training. The encoded transaction data in the selected case are show in Table 4. The determination of network topology is through the consultation with the engineering department. As the personal computer is a kind of typically modularised product, partition of the mapping knowledge could be easily determined based on the similarity between the function decomposition tree (in the functional domain) and generic BOM (in the physical domain). In total 18 network modules are determined. The network topology of the selected case is illustrated in Figure 14." p. 5056-5058; The arrays in Table 4 teaches the different configurations having different combinations of selectable configuration attributes); 
generate a neural network model representing the first set of data ("Historical transaction records are pre-processed and transformed into a sample base for neural network training." p. 5046, sec. 4.2; Figure 6, Sample Generation Mechanism, p. 5047; Figure 7, p. 5047);
extract relationships between the configuration attributes from the neural network model, the relationships comprising one or more combinations of configuration attributes of previously generated configurations of the product ("As Figure 7 illustrates, if the neural network is directly built on original transaction data, the hidden layers in the network fully interconnect inputs (FRs) and outputs (DPs). Consequently, the network structure will be huge and the rules acquired might be trivial and unreasonable. To simplify the network structure, DPs classification and network partition for transaction data are introduced. (1) DPs classification. The DPs in this research are classified into primitive DPs, derived DPs and standard DPs. The mapping relations between FRs and primitive DPs are depicted by configuration rules. The relations between primitive DPs and derived DPs are described by constraints. These constraints are comparatively stable in a dynamic configuration environment and the issues on constraint satisfaction are not the research concern of this paper. Through DPs classification, as Figure 7 illustrates, the number of neurons in the output layer can be reduced." p. 5046, sec. 4.3); and
 modify the set of configuration rules based on the extracted relationships to generate a modified set of configuration rules for the product configuration devices wherein the set of configuration rules specify valid combinations and invalid combinations of configuration attributes for the product ("The knowledge evolution engine is developed to evaluate and respond to the changes of the configuration environment... The new configuration rules are determined through the negotiation between customers and the back-end office. These rules reflect individual customer requirements and some of them are from irregular cases which cannot reflect the alteration of most customers’ needs." p. 5054, sec. 4.7; "Configuration knowledge is introduced into configurator through the training of samples. Therefore, the implementation of modified configuration knowledge is achieved by the re-organisation of the sample set. Sample evolution mechanism (SEM) is proposed to eliminate the influence of the samples which embody the disused configuration rules. The algorithm of SEM is shown in Table 1." p. 5055); and
 a rule execution engine that outputs the configuration of the product based on the modified set of configuration rules (Figure 11, Configuration Engine, Neural Network, Expansion Rules, Derived DPs vs. Standard DPs, p. 5053; this teaches that the Configuration Engine outputs different configurations based on the ruleset implement, demonstrating a different between the stand output and the derived output.).

Regarding Claim 2,
Chen teaches the product configuration device according to claim 1. 
Chen further teaches wherein the previously generated configurations of the product are generated by users of the product configuration device ("The primary task of product configuration is to translate customer knowledge into engineering knowledge. The bridge between these two knowledge domains is achieved by configuration rules." p. 5043) and the relationships indicate desirable combination of attributes by the users ("Transaction data are primarily collected from sales records and product documents. These data form pair-wise records, each of which consists of customer requirements and a corresponding configuration solution." p. 5046, sec. 4.2; customer requirements teaches desirable combination of attributes).  

Regarding Claim 3,
Chen teaches the product configuration device according to claim 1. 
Chen further teaches wherein the rule learning system is configured to apply variable window processing to an input based on the first set of data (Figure 7, DP classification and knowledge-based network partition, p. 5047; "as Figure 7 illustrates, the fully interconnected mapping network can be trimmed through DPs classification and then divided into several partitions. The mapping rules in each partition are highly coupled and could be separated from the mapping relations in other partitions. Finally, the structure of the network model is simplified and modularised networks are able to acquire and simulate configuration knowledge more efficiently with less training samples." p. 5048, para. 1).

Regarding Claim 4,
Chen teaches the product configuration device according to claim 3. 
Chen further teaches wherein the rule learning system is further configured to reorder an output of the variable window processing and generate an intermediate output based on a level of connections of each configuration attribute (Figure 7, DP classification and knowledge-based network partition, p. 5047; "as Figure 7 illustrates, the fully interconnected mapping network can be trimmed through DPs classification and then divided into several partitions. The mapping rules in each partition are highly coupled and could be separated from the mapping relations in other partitions. Finally, the structure of the network model is simplified and modularised networks are able to acquire and simulate configuration knowledge more efficiently with less training samples." p. 5048, para. 1; As shown, the topology is determined and then depicted based on related inputs/outputs, with overlapping partitions placed next to each other).  

Regarding Claim 6,
Chen teaches the product configuration device according to claim 4. 
Chen further teaches wherein the rule learning system is further configured to apply fixed window processing to the intermediate output and generate a relationship matrix representing a strength of relationships between the configuration attributes ("Based on the description patterns, RULEX is used to reveal the behaviour of the network. As Figure 15 illustrates, through the training phase, the network weight matrix automatically emerges five local functions, each of which stands for a configuration rule. The RULEX algorithm then transforms these local functions into five configuration rules." pp. 5059-5060).  

Regarding Claim 7,
Chen teaches the product configuration device according to claim 6. 
Chen further teaches wherein the rule learning system is further configured to generate a new configuration rule for a relationship between configuration attributes ("Based on the description patterns, RULEX is used to reveal the behaviour of the network. As Figure 15 illustrates, through the training phase, the network weight matrix automatically emerges five local functions, each of which stands for a configuration rule. The RULEX algorithm then transforms these local functions into five configuration rules." pp. 5059-5060; "To eliminate this ‘noisy’ knowledge, the influence of the new rules should be evaluated... Once the influence index of a new configuration rule is smaller than a threshold value, I*, that rule is classified into noisy knowledge and will be neglected in evolution."; Generating the rules and eliminating rules with influence below a threshold value teaches the claim limitations).  

Regarding Claim 9,
Chen teaches the product configuration device according to claim 1. 
Chen further teaches wherein the neural network model includes a first and a second layer of neurons, the first layer of neurons (Figure 7, Hidden Layers, p. 5047) performs learning of configuration attribute relationships, and the second layer of neuron (Figure 7, Output Layer, Primitive DPs, Derived DPs, p. 5047) condenses the learned attributes into an output vector of predefined dimensions ("Although configuration design is not a totally modularised design (Salvadora and Forzab 2004), the configurable product probably contains modularised components which embody specific DPs. Therefore, as Figure 7 illustrates, the fully interconnected mapping network can be trimmed through DPs classification and then divided into several partitions. The mapping rules in each partition are highly coupled and could be separated from the mapping relations in other partitions. Finally, the structure of the network model is simplified and modularised networks are able to acquire and simulate configuration knowledge more efficiently with less training samples." p. 5048, para. 1).  

Regarding Claim(s) 10-13, 15-16, and 18,
Claim(s) 10-13, 15-16, and 18 recite(s) a method corresponding to the method steps performed by the device recited in claim(s) 1-4, 6-7, and 9, respectively.  Chen teaches the limitations of claim(s) 10-13, 15-16, and 18 as set forth above in connection with claim(s) 1-4, 6-7, and 9.  Therefore, claim(s) 10-13, 15-16, and 18 is/are rejected under the same rationale as respective claim(s) 1-4, 6-7, and 9.

Regarding Claim(s) 19 and 20,
Claim(s) 19 and 20 recite(s) a non-transitory computer-readable medium corresponding to the device recited in claim(s) 1 and 2, respectively.  Chen teaches the limitations of claim(s) 19 and 20 as set forth above in connection with claim(s) 1 and 2.  Therefore, claim(s) 19 and 20 is/are rejected under the same rationale as respective claim(s) 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Adaptable Product Configuration System Based on Neural Network, hereinafter "Chen") in view of Karnik et al. (US 2008/0301081, hereinafter "Karnik").

Regarding Claim 5,

Karnik teaches wherein the intermediate output includes configuration attributes spatially arranged with most connected attributes being at one end of the intermediate output and least connected attributes being at an opposite end of the intermediate output ("As used herein the term "configuration management database (CMDB)" refers to a database that contains all relevant information about the components of the computing environment of an organization's IT services and the relation­ships between those components. A CMDB provides an organized view of data and a means of examining that data from any desired perspective. Within this context, components of an information system are referred to as "configuration items (CI)." A CI can be any conceivable IT component, including software, hardware, documentation, and personnel, as well as any combination thereof." [0029]; it would have been obvious to one of ordinary skill in the art that an organized view of data and a means of examining that data from any desired perspective includes arrangements of greatest to least for the number of connected attributes).  
Chen and Karnik are analogous art because both are directed to determining rules from configuration data. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network product design method of Chen with the rule generation and processing of Karnik.  The modification would have 

Regarding Claim 8,
Chen teaches the product configuration device according to claim 7. 
Chen does not explicitly wherein the threshold value is selected to generate a predetermined number of configuration rules.  
Karnik teaches wherein the threshold value is selected to generate a predetermined number of configuration rules ("The rules that achieve a certain minimum level of support are included in a given mining model can be explicitly specified. This ensures a highly meaningful result. It is also one of the ways in which the number of rules that are created can be controlled." [0048]).
Chen and Karnik are analogous art because both are directed to determining rules from configuration data. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the neural network product design method of Chen with the rule generation and processing of Karnik.  The modification would have been obvious because one of ordinary skill in the art would be motivated to have easy to use tools to prevent unforeseen configuration errors, as suggested by Karnik (Karnik: [0008]-[0009]).
 
Regarding Claim(s) 14 and 17,
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126